Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to applicant’s amendment of 26 May 2022. Claims 1-15, 18-22 are pending and have been considered as follows. 
The Proposed Amendments filed with the Reply under 37 CFR 1.116 are entered. 

Allowable Subject Matter
	Claims 1-15, 18-22 are pending and allowed.
	The following is an examiner’s statement of reasons for allowance
	The closest prior art of Hong (US20160282940A1) teaches a display apparatus, a vehicle, and a display method which recognize the user's intention by recognizing the user's eyes, and apply the recognized result to a device control process, thereby greatly increasing convenience of the input unit manipulation actions of the user. A display apparatus includes: a controller configured to insert a visual stimulus signal into basic visual information according to a predetermined frequency; a display unit configured to display the visual stimulus signal for generating an electroencephalogram (EEG) signal and the basic visual information; and an EEG analyzer configured to determine a frequency occupied by the generated EEG signal
	Further, Asanuma (US599165) teaches that the driving skill of a vehicle operator is determined according to how a driving operation is executed by the vehicle operator. The driving skill can be estimated by comparing an actual trajectory of a vehicle with a ideal or reference vehicle trajectory. The estimated driving skill is used as a control parameter of a vehicle steering system which, for instance, provides a steering property depending on the yaw rate of the vehicle, or provides a reaction opposing a steering input according to the yaw rate of the vehicle. Thus, a skilled vehicle operator will benefit from brisk handling of the vehicle, and can maneuver the vehicle at will, while an unskilled vehicle operator will benefit from stable handling of the vehicle, and will find the vehicle easier to handle and less tiring.
	In regards to independent claim 1, Hong and Asanuma taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	 determines control information indicative of an intention to perform a specific task using one or more components of the vehicle, wherein the control information is determined based on the captured plurality of brainwave signals; collects memory access information indicative of whether a long term memory or a short term memory of a driver's brain is accessed while performing the specific task using the one or more components of the vehicle; determines, based on the collected memory access information, a driver experience level of the driver of the vehicle as one of an inexperienced level of the driver or an experienced level of the driver; and controls the one or more components of the vehicle based on the determined control information and the determined driver experience level (emphasis added).
	Claims 19 and 20 contain similar limitations drawn to a corresponding vehicle and method of claim 1 and is therefore allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100. 

/J.W./Examiner, Art Unit 3666	 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666